Citation Nr: 0923869	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left knee 
osteoarthritis status post-total knee arthroplasty.

2. Entitlement to service connection for right knee 
osteoarthritis status post-total knee arthroplasty, to 
include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In April 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Veteran was scheduled for a vide-conference hearing 
before a Veterans Law Judge in October 2005, but he failed to 
report for such hearing.  Therefore, the Board considers the 
Veteran's request for a Board hearing withdrawn.  38 C.F.R. 
§§ 20.702(d), (e); 20.704(d),(e) (2008).


FINDINGS OF FACT

1. Left knee osteoarthritis status post-total knee 
arthroplasty was not present in service, manifested within 
one year of the Veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.

2. Right knee osteoarthritis status post-total knee 
arthroplasty was not present in service, manifested within 
one year of the Veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service or to a service-connected disability.


CONCLUSIONS OF LAW

1. Left knee osteoarthritis status post-total knee 
arthroplasty was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Right knee osteoarthritis status post-total knee 
arthroplasty was not incurred in or aggravated by the 
Veteran's active duty military service, is not presumed to 
have been incurred in or aggravated by such service, and is 
not etiologically related to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in October 2001, prior to the initial 
unfavorable AOJ decision issued in February 2002.  An 
additional letter was sent in May 2007.

The Board observes that the pre-adjudicatory VCAA notice 
issued in January 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
only the May 2007 VCAA letter provided notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
not prejudice to the Veteran has resulted.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the Veteran's service connection claims, all questions as to 
the assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the Veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with the opportunity for a VA examination.  The Veteran's 
service treatment records and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  

The Board observes that post-service treatment records relate 
that the Veteran received surgery to his right knee in 1977, 
but the records associated with this surgery are not in the 
claims file.  However, the Board notes that the Veteran has 
provided no information to VA so that the records may be 
obtained.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, the 
Board determines that VA is not obligated to make efforts to 
obtain these outstanding, relevant treatment records.  As 
such, the Board finds that VA satisfied its duty to assist 
the Veteran in attempting to obtain available, relevant 
records.

As for a VA examination, the Board observes that the April 
2007 remand instructed that the Veteran was to be scheduled 
for a VA examination to ascertain the existence and etiology 
of his claimed bilateral knee disorders.  See 38 C.F.R. 
§ 3.159(c)(4).  An examination was scheduled for September 
2008 and November 2008, but the Veteran failed to report.  He 
has not shown good cause for not reporting so as to warrant 
scheduling of another examination.  See 38 C.F.R. 
§ 3.655.  

Additionally, the Board notes that the record documents that 
the Veteran was notified of the examinations at two different 
addresses-the last known address of the Veteran and another 
address associated with the Veteran.  Each notification was 
returned to VA by the U.S. Postal Service on the basis that 
the mail could not be delivered.  No communication has been 
received from the Veteran with respect to a change of 
address, and the Board notes that a May 2009 submission by 
the Veteran's representative indicates that The American 
Legion also has no other address for the Veteran.  Thus, the 
Board concludes that VA has satisfied its duty to assist the 
Veteran in developing his claims.    

The Board notes that the purpose of scheduling the Veteran 
for another VA examination was that the medical evidence of 
record provided an insufficient basis on which to grant the 
claim.  In light of the above, the Board concludes that the 
medical evidence remains insufficient; however, as the 
Veteran has not shown good cause for his failure to report 
for a VA examination, the Board finds that a remand is not 
required, and the claims will be evaluated on the evidence of 
record.  38 C.F.R. § 3.655.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the Veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the Veteran's service connection claim.  See Bernard at 393-
94.  As all claims for service connection are herein denied, 
the question of change in severity of the Veteran's right 
knee disorder due to his left knee disorder is rendered moot.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the Veteran cannot 
claim service connection for that disorder, but the Veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that the Veteran reported that his left 
knee would frequently give out on him at his August 1968 
entrance examination, but the clinical evaluation contains a 
note that a September 1968 letter stated that a knee 
examination was normal.  Absent a clinical notation that the 
Veteran had a left knee disorder at entrance, he is presumed 
to have been in sound condition upon entry into service.  38 
U.S.C.A. § 1111; Wagner.  The entrance examination makes no 
reference to the right knee.

However, clear and unmistakable evidence that the injury or 
disease preexisted service may rebut this presumption.  In 
this regard, the only evidence that a left knee disorder 
preexisted service are the Veteran's report of symptoms at 
service entrance and his stated medical history in post-
service private medical records of a left knee injury playing 
football, ostensibly prior to service.  The Veteran is 
competent to describe his symptoms and injury; however, his 
descriptions of pre-service symptoms and injury alone do not 
constitute clear and unmistakable evidence that the Veteran 
had a preexisting disability of the left knee.  Thus, the 
Veteran remains presumed to have been sound upon entrance 
into service.  Thus, the discussion below concerns only 
whether service connection is warranted for a left or right 
knee disorder on a presumptive, direct, or secondary basis.

The Board notes that the medical evidence of record shows 
that the Veteran had a diagnosis of osteoarthritis of both 
knees and that he underwent bilateral arthroplasty in January 
2001.  Therefore, the Board determines that the Veteran has a 
current diagnosis of osteoarthritis status post-total knee 
arthroplasty of both the left and right knees.

Service treatment records, other than the entrance 
examination, reveal that the Veteran complained of left knee 
pain in October 1968 that was diagnosed as ligament strain.  
However, they contain no other reference to the knees, and 
the service separation examination was negative for 
complaints, treatment, or diagnosis related to the knees.

Further, the Board observes that the competent medical 
evidence does not demonstrate a relationship between the 
Veteran's current left knee disorder and his military 
service, or between his right knee disorder and his service 
or left knee disorder.  First, the Board observes that the 
post-service medical evidence does not reflect a diagnosis of 
arthritis of either knee within one year of the Veteran's 
discharge from service.  Hence, service connection on a 
presumptive basis is not warranted.  

Additionally, the Board observes that the only medical 
opinion of record is a September 2002 statement by Dr. DJP, 
who opined that there is a definite possibility that the 
Veteran's severe arthritis was a result of the time in 
service.  However, the Board notes that Dr. DJP provided no 
rationale for his opinion.  An opinion that contains only 
data and conclusions is afforded no weight.  See Nieves-
Rodriguez, 22 Vet. App. 295, 302 (2008).  Moreover, the 
statement that there is a possibility of service connection 
is little more than speculation.  Under VA regulations and 
Court decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Therefore, the Board accords no 
probative weight to Dr. DJP's opinion.  

As noted above, the Veteran failed to report for a scheduled 
VA examination.  Consequently, there is no other competent 
medical opinion addressing the etiology of the Veteran's 
claimed bilateral knee disorders to his military service.  

The Board acknowledges the Veteran's arguments that he 
injured his left knee more than once in service and has 
suffered pain since service.  Only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, the Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., bilateral knee pain 
post-service.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Moreover, the Board notes that lay evidence 
cannot be determined to lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence, but must 
consider the credibility of the lay evidence in and of 
itself.  Buchanan v. Nicholson, 451 F3d. 1331 (2006).  

Thus, the mere fact that the record does not reveal treatment 
a knee disorder until January 2000, over 28 years after 
service discharge, does not invalidate the Veteran's 
assertions.  Further, the Board observes that the Veteran 
reported a medical history of problems with his knees, to 
include 1977 right knee surgery, to his private physicians.  

Nevertheless, the Board does note that the January 2000, 
private treatment record indicates that the Veteran was seen 
for left knee pain after a fall while snow skiing.  The next 
treatment for the left knee is dated in October 2000, with no 
specific injury noted.  Bilateral knee arthroplasties were 
performed in January 2001.  
Taking all these facts into account, the Board determines 
that the Veteran's assertions that he has experienced knee 
problems post-service to be credible; however, the Board also 
finds that his contentions are not competent for establishing 
that his current disability is a result of the in-service 
complaints.  Specifically, the record shows that the Veteran 
participated in physical activities post-service that 
impacted his knees, e.g., skiing, and that he may have 
suffered injury to the right knee prior to the 1977 right 
knee surgery.  These facts raise the question of whether the 
Veteran sustained trauma to his knees post-service that was, 
in fact, the precursor to his current disorders.  Hence, the 
Veteran's vague complaints of knee problems post-service are 
insufficient to show causation.

Finally, even though the record contains competent evidence 
in support of continuity of symptomatology, the Board 
observes that the only competent medical professional to 
offer an opinion could only speculate as to causation.  
Therefore, the Board determines that the Veteran is competent 
to speak to his post-service symptoms, but that his reports 
of those symptoms are not competent evidence of the etiology 
of his claimed bilateral knee disorders.  Absent competent 
and probative medical evidence relating the Veteran's 
bilateral knee disorders to his military service, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
left and right knee osteoarthritis status post-total knee 
arthroplasty.

As discussed, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as there is no 
competent and probative evidence in favor of the Veteran's 
claims, the preponderance of the evidence is against the 
Veteran's claims for service connection for left knee 
osteoarthritis status post-total knee arthroplasty and right 
knee osteoarthritis status post-total knee arthroplasty.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 
ORDER

Service connection for left knee osteoarthritis status post-
total knee arthroplasty is denied.

Service connection for right knee osteoarthritis status post-
total knee arthroplasty is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


